DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species Group I, claims 1-13, in the reply filed on 10/07/2022 is acknowledged.  The traversal is on the ground(s) that Claims 1-13 and claims 14-19 are related as combination and subcombination and that the combination as originally claimed requires the particulars of the subcombination. Examiner contends a knife assembly does not require the surgical stapler and can be used in different devices such as power tool drills with hole saw/knife devices and the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.  Also, claim 14 has a knife with distal portion having a cutting edge, claim 1 has a reload assembly and a knife, claim 7 has a reload assembly and an anvil with a cut ring and a knife.  Since each independent claim has distinct features then at least claim 14 is deemed a distinct species, a knife with cutting edge, differing from the species of claims 1 and 7 of a stapler having a generic knife connected to a pushing member. 
However, the knife being a separate species has been reconsidered in view of the relationship to the stapler as being a combination/subcombination as persuasively argued by attorney.  Given this argument; Examiner is treating the knife as a subcomination of the stapler.  The restriction requirement is hereby withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-19 of U.S. Patent No. US 10952734 B2, and Claims 1-15 US 10499922 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all are directed to a knife carrier and knife, both having annular retaining features to couple together. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Overmyer et al. (US 20160374669 A1).
Regarding claims 1 and 14, Overmyer et al. discloses a reload assembly comprising: a shell housing defining a cavity and having a proximal portion and a distal portion (8120, fig. 34); a staple cartridge  (310 and see fig. 34) supported on the distal portion of the shell housing (figs. 1-7 and 29-34, [0073-0081, 0149-0150]), the staple cartridge supporting a plurality of staples (90, fig. 21); a staple pushing member (350/8135) movable within the shell housing between an advanced position and a retracted position to eject the plurality of staples from the staple cartridge, the staple pushing member defining a longitudinal bore (8151, [0073-0081, 0158-0165, 0198-0217], claims 1 and 20);
a knife carrier (8135/8198) supported within the longitudinal bore (8151) of the staple pushing member, the knife carrier having a distal portion defining a first engagement portion (8198/8196), the knife carrier movable between retracted and advanced positions within the shell housing ([0073-0081, 0158-0165, 0198-0217], claims 1 and 20); and 
a knife assembly having a knife (340/8150, figs. 7 and 34) having a proximal portion and a distal portion, the distal portion defining a cutting edge (342 [0080, 0159-0165] and see figs. 7 and 34), the proximal portion defining a second engagement portion (8151) that is coupled to the first engagement portion (8196) to releasably secure the knife to the knife carrier ([00162-0165], figs. 34-36), wherein the knife can be uncoupled from the first engagement portion of the knife carrier upon application of a predetermined force to the knife in a distal direction  ([0158-0165, 0198-0217] claims 1, 14-15, 20, and  figs. 34-36).  
Regarding claims 2 and 15, Overmyer et al. discloses the knife (340/8150) is annular (figs. 7 and 34).
Regarding claims 3 and 16, Overmyer et al. teaches a first engagement portion is defined by a plurality of resilient fingers (356) formed on the distal portion of a knife carrier (350 [0079-0080], fig. 7).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 7-9, and 13-16, is/are rejected under 35 U.S.C. 103 as obvious over Overmyer et al. (US 20160374669 A1) in view of Green et al. (US 4917114 A) in view of Milliman (US 20150014393 A1).
Regarding claims 1, 7, and 14, Overmyer et al. discloses a stapling device (10/8100) comprising: an adaptor assembly having a distal end portion (attaches to 8120, figs. 1-7 and 29-34, [0149-0150]); a reload assembly secured to the distal end portion of the adaptor assembly, the reload assembly including: a shell housing defining a cavity and having a proximal portion and a distal portion (fig. 34); a staple cartridge (310 and see fig. 34) supported on the distal portion of the shell housing [0073-0081], the staple cartridge supporting a plurality of staples (90, fig. 21); a staple pushing member (350/8135) movable within the shell housing between an advanced position and a retracted position to eject the plurality of staples from the staple cartridge, the staple pushing member defining a longitudinal bore (8151, [0073-0081, 0158-0165, 0198-0217], claims 1 and 20); 
a knife carrier (8198) supported within the longitudinal bore (8151) of the staple pushing member, the knife carrier having a distal portion defining a first engagement portion (8198/8196), the knife carrier movable between retracted and advanced positions within the shell housing ([0073-0081, 0158-0165, 0198-0217], claims 1 and 20); and 
a knife (340/8150) having a proximal portion and a distal portion, the distal portion defining a cutting edge  (342  [0080, 0159-0165] and see figs. 7 and 34), the proximal portion defining a second engagement portion (8151) that is coupled to the first engagement portion (8196) to releasably secure the knife to the knife carrier ([00162-0165], figs. 34-36) wherein the knife uncoupled from the first engagement portion of the knife carrier upon application of a predetermined force to the knife in a distal direction  ([0158-0165, 0198-0217] claims 1, 14-15, 20, and  figs. 34-36); and 
an anvil assembly (400/8140) movable in relation to the staple cartridge between an open position and a clamped position and the knife is separated from the knife carrier after the stapling device is fired upon movement of the anvil assembly from the clamped position to the open position ([0165], figs. 2 and 34).  
Overmyer et al. fails to disclose the anvil assembly having a cut ring formed of a material penetrable by the knife, wherein the knife is embedded in the cut ring when the stapling device is fired.
Green et al. teaches a surgical stapling apparatus (1) having a cutting device/knife (52) deployed from a cartridge assembly (20/58/62) and an anvil assembly (17/81) including a cut ring (76) formed of a material penetrable by the knife, wherein the knife is embedded in the cut ring (fig. 14) when the stapling device is fired (col. 3, lines 1-67, col. 4, lines 1-67, col. 5, lines 1-60, figs. 1-14).
Milliman also teaches having a cutting device/knife (440) knife carrier 420 having proximal end 442 configured to be received about a distal portion 424 on an annular recess of knife carrier 420 and includes a pair of opposed tabs 446 configured to be received within respective recesses 421 formed in distal portion 424 of knife carrier 420 ([0075], fig. 3); deployed from a cartridge assembly (110) and an anvil assembly (105) including a cut ring (620) formed of a material penetrable by the knife, wherein the knife is embedded in the cut ring (into 628) when the stapling device is fired [0076-0078, 0094-0124], figs. 1-4 and 21-27).
Given the teachings of Overmyer et al. to have a bailout releasable knife mechanism, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the anvil assembly with having a cut ring formed of a material penetrable by the knife, wherein the knife is embedded in the cut ring when the stapling device is fired to have a knife guide or buttress material applied to the surgical site as taught by Green et al. and Milliman.
Regarding claims 2, 8, and 15, Overmyer et al. teaches the knife is annular (340/8150, [0080, 0159-0165] and see figs. 7 and 34),
Regarding claims 3, 9, and 16, Overmyer et al. teaches a first engagement portion is defined by a plurality of resilient fingers (356) formed on the distal portion of a knife carrier (350 [0079-0080], fig. 7).  
Regarding claim 13, Overmyer et al. the anvil assembly (400/8140) includes an anvil head and a center rod ([0165], figs. 2 and 34) but fails to disclose the anvil head pivotably coupled to the center rod and movable from an operative position to a tilted position.  
Milliman teaches having an anvil head pivotably coupled (via 606) to the center rod and movable from an operative position to a tilted position ([0094 and 0099-0100], figs. 22-30).  
Given the teachings of Overmyer et al. to have an anvil head and a center rod, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the anvil assembly with having an anvil head pivotably coupled to the center rod and movable from an operative position to a tilted position to have greater adjustment and positioning of the anvil at a surgical cite as taught by Milliman.

Claim(s) 3, 9, and 16, is/are rejected under 35 U.S.C. 103 as obvious over Overmyer et al. (US 20160374669 A1) in view of CHARLES et al. (CA 2530141 C) or in the alternative Overmyer et al. (US 20160374669 A1) in view of Green et al. (US 4917114 A) in view of Milliman (US 20150014393 A1) and further in view of CHARLES et al. (CA 2530141 C).
Regarding claims 3, 9, and 16, Overmyer et al./modified Overmyer et al. teaches a first engagement portion (side edges or 8198/8196) is defined by a plurality of resilient fingers (356) formed on the distal portion of a knife carrier (350 [0079-0080], fig. 7).  If it can be argued that Overmyer et al./modified Overmyer et al. fingers do not form an engagement portion-
CHARLES et al. also teaches instrument (210) having a knife carrier (342) with a first engagement portion defined by a plurality of resilient fingers (344) formed on the distal portion of the knife carrier (342 page 17, claim 1, fig. 17).
Given the teachings of Overmyer et al. to have first engagement portion is defined by a plurality of resilient fingers formed on the distal portion of a knife carrier, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the anvil assembly with having a knife carrier with a first engagement portion defined by a plurality of resilient fingers formed on the distal portion of the knife carrier for having a secure knife holding mechanism and/or to aid in preventing over crimping as taught by CHARLES et al.  

Claim(s) 4-5, 10-11, and 17-18, is/are rejected under 35 U.S.C. 103 as obvious over Overmyer et al. (US 20160374669 A1) in view of Milliman (US 20150014393 A1) in view of Milliman (US 20160022267 A1) and further in view of CHARLES et al. (CA 2530141 C) or in the alternative Overmyer et al. (US 20160374669 A1) in view of Green et al. (US 4917114 A) in view of Milliman (US 20150014393 A1) in view of Milliman (US 20160022267 A1) and further in view of CHARLES et al. (CA 2530141 C).
Regarding claims 4-5, 10-11, and 17-18, Overmyer et al./modified Overmyer et al. teaches having an annular recess about the distal portion of the knife carrier (annular array of studs 356) wherein the second engagement portion (346) formed on the proximal portion of the knife includes an annular portion that is received within the annular recess (346 mates with 356 [0080], fig. 7).
Overmyer et al./modified Overmyer et al. fails to disclose that each of the plurality of resilient fingers defines a concave surface to define an annular recess about the distal portion of the knife carrier wherein the second engagement portion formed on the proximal portion of the knife includes an annular convex portion that is received within the annular recess defined by the plurality of resilient fingers of the knife carrier to releasably secure the knife to the knife carrier.  
 Milliman’393 teaches having a knife carrier 420, circular knife 440 having proximal end 442 configured to be received about a distal portion 424 on a annular recess of knife carrier 420 and includes a pair of opposed tabs 446 configured to be received within respective recesses 421 formed in distal portion 424 of knife carrier 420 ([0075], fig. 3).
CHARLES et al. also teaches instrument (210) having a knife carrier (342) with a first engagement portion defined by a plurality of resilient fingers (344) formed on the distal portion of the knife carrier (342 page 17, claim 1, fig. 17) wherein each of the plurality of resilient fingers defines a concave surface to define an annular recess about the distal portion of the knife carrier (fig. 17) wherein a second engagement portion formed on the proximal portion (346) of the knife includes an annular convex portion that is received within the annular recess defined by the plurality of resilient fingers of the knife carrier to releasably secure the knife to the knife carrier (knife shown in fig. 17 with outer annular ridges and inner studs as well, page 17, claims 1, 3, and6, fig. 17).
 Milliman’267 teaches having a  knife carrier (160) having a concave surface (annular ridge 164) to define an annular recess about the distal portion of the knife carrier wherein a second engagement portion (182a/183) formed on the proximal portion of a knife (180) includes an annular convex portion (182a/183) that is received within the annular recess defined by the plurality of resilient fingers of the knife carrier to releasably secure the knife to the knife carrier ([0046], figs. 3 and 7-8). 
Given the teachings of Overmyer et al. to have an annular recess about the distal portion of the knife carrier wherein the second engagement portion formed on the proximal portion of the knife includes an annular portion that is received within the annular recess, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the anvil assembly with having each of the plurality of resilient fingers define a concave surface to define an annular recess about the distal portion of the knife carrier wherein the second engagement portion formed on the proximal portion of the knife includes an annular convex portion that is received within the annular recess defined by the plurality of resilient fingers of the knife carrier to releasably secure the knife to the knife carrier for having a secure knife holding mechanism and/or to aid in preventing over crimping as taught by  Milliman’393, CHARLES et al. and further taught and evidenced by  Milliman’267.

Allowable Subject Matter
Claims 6, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious an fastener apparatus comprising all the structural and functional limitations and further comprising a knife carrier having a distal portion defining a first engagement portion; and a knife having a proximal portion and a distal portion, the distal portion defining a cutting edge, the proximal portion defining a second engagement portion that is coupled to the first engagement portion to releasably secure the knife to the knife carrier, the second engagement portion is formed on the proximal portion of the knife by inverting the proximal portion of the knife wherein the knife can be uncoupled from the first engagement portion of the knife carrier upon application of a predetermined force to the knife. Having the second engagement portion is formed on the proximal portion of the knife by inverting the proximal portion of the knife provides an effective secure releasable detent coupling mechanism without requiring another part/mechanism which securely holds the knife during operation and allows easy replacement/maintenance when needed to be removed/replace.  
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kostrzewski (US 20100301098 A1)- teaches having a cutting device/knife (62) deployed from a cartridge assembly (28) and an anvil assembly (32/30) including a cut ring (50/68) formed of a material penetrable by the knife, wherein the knife is embedded in the cut ring when the stapling device is fired [0043-0049, 0058], figs. 1-4, 12, and 14) and see references cited, form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F LONG/Primary Examiner, Art Unit 3731